Re DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2020 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show "a gate electrode" (claim 5) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "two pairs of cathode contacts", as recited in claim 28, is unclear as to whether said limitation is the same as or different from "at least one pair of cathode contacts", as recited in claim 21.
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huebinger (2009/0283853).
As for claim 1, Huebinger shows in Figs. 10-12 and related text a fuse structure 108 comprising: 
an anode 112a; 
a cathode 112b; 
a fuse link 110 extending between the anode and the cathode; 
a plurality of anode contacts 122/(inner portion of) 120 coupled to the anode, wherein each anode of the plurality of anode contacts has an anode contact width along a first direction (parallel to d11), and an anode contact length (arbitrarily chosen) along a second direction (parallel to d10) that is orthogonal to the first direction; and 
a first cathode contact 122/(inner portion of) 120 and a second cathode contact 122/(inner portion of) 120 coupled to the cathode, wherein:
     the cathode includes a central region (arbitrarily chosen) defined by a first longitudinal axis and a second longitudinal axis, wherein the first longitudinal axis extends a length of the cathode from a first edge of the fuse link and the second longitudinal axis extends the length of the cathode from a second edge of the fuse link, 
     the first cathode contact and the second cathode contact are not disposed in the central region and are arranged symmetrically with respect to a centerline of the fuse link,
     each of the first cathode contact and of the second cathode contact has a  cathode contact width defined between third edges along the first direction and a 
     the first cathode contact is offset a distance (outer portion of 120) along the first direction from the first longitudinal axis and the second cathode contact is offset the distance along the first direction from the second longitudinal axis, such that the third edges of the first cathode contact are not aligned with the first longitudinal axis and the third edges of the second cathode contact are not aligned with the second longitudinal axis, and
     the cathode contact width is the same as the anode contact width and the cathode contact length is greater than the anode contact length.

As for claim 6, Huebinger shows each of the first cathode contact and the second cathode contact have a rectangular top surface (Figs. 10-12; [0042]).

As for claim 7, Huebinger shows the second direction is parallel to a direction of current flow through the fuse structure (Figs. 10-12).

As for claim 8, Huebinger shows each of the first cathode contact and the second cathode contact has a cross-sectional area (arbitrarily chosen) between two times and four times a cross-sectional area (arbitrarily chosen) of at least one anode contact of the plurality of anode contacts.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6-8, 21-26 and 28, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsutsui (2005/0285224) in view of Huebinger (2009/0283853).
As for claim 1, Tsutsui shows in Figs. 5A, 5B, 6E and related text a fuse structure comprising: 
an anode 4b; 
a cathode 4c; 
a fuse link 4a extending between the anode and the cathode; 
a plurality of anode contacts 7a coupled to the anode, wherein each anode of the plurality of anode contacts has an anode contact width along a first direction (parallel to W1), and an anode contact length (arbitrarily chosen) along a second direction (parallel to d10) that is orthogonal to the first direction; and 
a first cathode contact (2nd from top of) 7b and a second cathode contact (2nd from bottom of) 7b coupled to the cathode, wherein:
     the cathode includes a central region (arbitrarily chosen) defined by a first longitudinal axis and a second longitudinal axis, wherein the first longitudinal axis extends a length of the cathode from a first edge of the fuse link and the second longitudinal axis extends the length of the cathode from a second edge of the fuse link, 
     the first cathode contact and the second cathode contact are not disposed in the central region and are arranged symmetrically with respect to a centerline of the fuse link,
     each of the first cathode contact and of the second cathode contact has a  cathode contact width defined between third edges along the first direction and a 
     the first cathode contact is offset a distance along the first direction from the first longitudinal axis and the second cathode contact is offset the distance along the first direction from the second longitudinal axis, such that the third edges of the first cathode contact are not aligned with the first longitudinal axis and the third edges of the second cathode contact are not aligned with the second longitudinal axis, and
     the cathode contact width is the same as the anode contact width and the cathode contact length is greater than the anode contact length.

As for claim 21, Tsutsui shows in Figs. 5A-5B and related text a fuse structure comprising: 
an anode 4b that includes a first portion having a funnel-shaped top surface and a second portion having a first rectangular-shaped top surface; 
(a portion of) a cathode 4c having a second rectangular-shaped top surface, wherein a length of the second rectangular-shaped top surface is along a first axis and a width of the second rectangular-shaped top surface is along a second axis that is perpendicular to the first axis; 
a fuse link 4a extending between the first portion of the anode and the cathode; 
an array of anode contacts 7a coupled to the anode, wherein the array of anode contacts is disposed over the second portion of the anode; 
at least one pair of cathode contacts (2nd from top and 2nd from bottom of) 7b coupled to the cathode, wherein the at least one pair of cathode contacts includes a first cathode contact (2nd from top) disposed on a first side of a centerline of the fuse link and nd from bottom) disposed on a second side of the centerline of the fuse link, wherein the centerline of the fuse link extends parallel to the second axis, wherein a first offset of the first cathode contact from the centerline of the fuse link is the same as a second offset of the second cathode contact from the centerline of the fuse link, such that the at least one pair of cathode contacts is arranged symmetrically with respect to the centerline of the fuse link and no cathode contact of the at least one pair of cathode contacts is disposed on the centerline of the fuse link; and 
wherein each of the first cathode contact and the second cathode contact has a third rectangular-shaped top surface, wherein a length of the third rectangular-shaped top surface is along the second axis and a width of the third rectangular-shaped top surface is along the first axis.
Alternatively, Huebinger teaches in Figs. 10-12 and related text:
As for claim 1, the first cathode contact (top left of) 122 and the second cathode contact (bottom left) 122 are arranged symmetrically with respect to a centerline of the fuse link 110, the first cathode contact is offset a distance (a width of 120) along the first direction from the first longitudinal axis and the second cathode contact is offset the distance along the first direction from the second longitudinal axis.

As for claim 21, a first offset of the first cathode contact (top left of) 122 from the center line of the fuse link is the same as a second offset of the second cathode contact (bottom left of) 122 from the centerline of the fuse link 110, such that the at least one pair of cathode contacts is arranged symmetrically with respect to the centerline of the fuse link.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the first cathode contact and the second cathode contact are arranged symmetrically with respect to a centerline of the fuse link, the first cathode contact is offset a distance along the first direction from the first longitudinal axis and the second cathode contact is offset the distance along the first direction from the second longitudinal axis; and a first offset of the first cathode contact from the centerline of the fuse link is the same as a second offset of the second cathode contact from the centerline of the fuse link, such that the at least one pair of cathode contacts is arranged symmetrically with respect to the centerline of the fuse link, as taught by Huebinger, in Tsutsui's device, in order to spread heat dissipation symmetrically and improve the performance of the device. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

As for claim 2, the combined device shows the anode contact width is the same as the anode contact length (Tsutsui: Fig. 5A).

As for claim 6, the combined device shows each of the first cathode contact and the second cathode contact have a rectangular top surface (Tsutsui: Fig. 5A).



As for claim 8, the combined device shows each of the first cathode contact and the second cathode contact has a cross-sectional area (arbitrarily chosen) between two times and four times a cross-sectional area (arbitrarily chosen) of at least one anode contact of the plurality of anode contacts (Tsutsui: Fig. 5A).

As for claim 22, the combined device shows each anode contact in the array of anode has a square-shaped top surface (Tsutsui: Fig. 5A).

As for claim 23, the combined device shows the width of the third rectangular-shaped top surface is the same as a width of the square-shaped top surface (Tsutsui: Fig. 5A).

As for claim 24, the combined device shows the first cathode contact and the second cathode contact each includes a metal layer disposed over a barrier layer, wherein the metal layer includes copper or tungsten and the barrier layer includes titanium nitride or tantalum nitride (Tsutsui: [0082], lines 3-6).

As for claim 25, the combined device shows the anode includes copper, the cathode includes copper, and the fuse link includes copper (Tsutsui: [0082], lines 1-3).

As for claim 26, the combined device shows the anode includes polysilicon, the cathode includes polysilicon, and the fuse link includes polysilicon (Tsutsui: [0082], lines 1-2).

As for claim 28, the combined device shows two pairs (1st pair: 2nd from top and 2nd from bottom; 2nd pair: topmost and bottommost) of cathode contacts 7b coupled to the cathode, wherein the two pairs of cathode contacts are arranged in a row (Tsutsui: Fig. 5A).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4 and 21-28, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebinger (2009/0283853) in view of Tsutsui (2005/0285224).
As for claims 2 and 4, Huebinger disclosed substantially the entire claimed invention, as applied to claim 1 above, except the anode contact width is the same as the anode contact length (claim 2); and the plurality of anode contacts are arranged differently than the plurality of cathode contacts (claim 4).
Tsutsui teaches in Figs. 4A-4B and related text: 
As for claim 2, the anode contact width is the same as the anode contact length.

As for claim 4, the plurality of anode contacts 7a are arranged differently than the plurality of cathode contacts 7b.
Huebinger and Tsutsui are analogous art because they are directed to a fuse structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Heubinger with the specified feature(s) of Tsutsui because they are from the same field of endeavor.
In re Japikse, 86 USPQ 70.

As for claim 5, Huebinger and Tsutsui disclosed substantially the entire claimed invention, as applied to claim 1 above, except a fuse length of the fuse link is one time to two times a minimum feature size of a gate electrode.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a fuse length of the fuse link being one time to two times a minimum feature size of a gate electrode, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claims 21, 22, 25 and 28, Huebinger shows in Figs. 10-12 and related text a fuse structure comprising: 
an anode 112a that includes a first portion, and a second portion having a first rectangular-shaped top surface; 
a cathode 112b having a second rectangular-shaped top surface, wherein a length of the second rectangular-shaped top surface is along a first axis (parallel to d11) and a width of the second rectangular-shaped top surface is along a second axis (parallel to d10) that is substantially perpendicular to the first axis; 
a fuse link 4a extending between the anode and the cathode; 
an array of anode contacts 122/(inner portion of) 120 coupled to the anode, wherein the array of anode contacts is disposed over the second portion of the anode; 
at least one pair of cathode contacts 122/(inner portion of) 120 coupled to the cathode, wherein the at least one pair of cathode contacts includes a first cathode contact disposed on a first side of a centerline of the fuse link and a second cathode contact disposed on a second side of the centerline of the fuse link, wherein the centerline of the fuse link extends parallel to the second axis, wherein a first offset of the first cathode contact from the centerline of the fuse link is the same as a second offset of the second cathode contact from the centerline of the fuse link, such that the at least one pair of cathode contacts is arranged symmetrically with respect to the centerline of 
wherein each of the first cathode contact and the second cathode contact has a third rectangular-shaped top surface, wherein a length of the third rectangular-shaped top surface is along the second axis and a width of the third rectangular-shaped top surface is along the first axis.
Huebinger does not disclose the first portion of the anode having a funnel-shaped top surface (claim 21); each anode contacts in the array of anode contact has a square-shaped top surface (claim 22); the anode includes copper, the cathode includes copper, and the fuse link includes copper (claim 25); and two pairs of cathode contacts coupled to the cathode, wherein the two pairs of cathode contacts are arranged in a row (claim 28).
Tsutsui teaches in Figs. 5A-5B and related text:
As for claim 21, the first portion of the anode 4b having a funnel-shaped top surface (Fig. 5A).

As for claim 22, each anode contact in the array of anode contacts 7a has a square-shaped top surface (Fig. 5A).

As for claim 25, the anode includes copper, the cathode includes copper, and the fuse link includes copper ([0082], lines 1-3).

As for claim 28, two pairs (1st pair: 2nd from top and 2nd from bottom; 2nd pair: topmost and bottommost) of cathode contacts 7b coupled to the cathode, wherein the two pairs of cathode contacts are arranged in a row (Fig. 5A).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the first portion of the anode having a funnel-shaped top surface; each anode contacts in the array of anode contact has a square-shaped top surface; the anode includes copper, the cathode includes copper, and the fuse link includes copper; and two pairs of cathode contacts coupled to the cathode, wherein the two pairs of cathode contacts being arranged in a row, as taught by Tsutsui, in Huebinger's device, in order to increase heat radiation rate and improve the performance of the device. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

As for claim 23, the combined device shows the width of the third rectangular-shaped top surface is the same as a width of the square-shaped top surface.



As for claim 26, the combined device shows the anode 112a/114 includes polysilicon, the cathode 112b/11b includes polysilicon, and the fuse link 110/114 includes polysilicon (Huebinger: [0030], lines 4-5; Tsutsui: [0082], lines 1-2).

As for claim 27, the combined device shows the anode 112a/114 includes nickel silicide, titanium silicide, cobalt silicide or platinum silicide; 
the cathode 112b/11b includes nickel silicide, titanium silicide, cobalt silicide or platinum silicide; and 
the fuse link 110/114 includes nickel silicide, titanium silicide, cobalt silicide or platinum silicide (Huebinger: [0040], lines 3-6).

Claims 4 and 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui (2005/0285224) in view of Huebinger (2009/0283853).
As for claim 4, embodiment of Figs. 5A-5B of Tsutsui and Huebinger disclosed substantially the entire claimed invention, as applied to claim 1 above, except the plurality of anode contacts being arranged differently than the first cathode contact and the second cathode contact.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the plurality of anode contacts being arranged differently than the cathode contact and the second cathode contact, as taught by embodiment of Figs. 4A-4B of Tsutsui, in embodiment of Figs. 5A-5B of Tsutsui and Huebinger's device, in order to make the quantity of heat from the anode contacts different from that which is released from the cathode contacts and improve the performance of the device. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

As for claim 5, Tsutsui and Huebinger disclosed substantially the entire claimed invention, as applied to claim 1 above, except a fuse length of the fuse link is one time to two times a minimum feature size of a gate electrode.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a fuse length of the fuse link being one time to two times a minimum feature size of a gate electrode, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the first cathode contact and the second cathode contact are disposed in a first cathode region between the third edge of the cathode and the first longitudinal axis, the third cathode contact and the fourth cathode contact are disposed in a second cathode region between the fourth edge of the cathode and the second longitudinal axis, and the central region is disposed between the first cathode region and the second cathode region, such that the central region is free of the first cathode contact, the second cathode contact, the third cathode contact, and the fourth cathode contact, wherein the first cathode contact is spaced a first distance from and does not intersect the first longitudinal axis, the second cathode contact is spaced a second distance from and does not intersect the first longitudinal axis, the third cathode contact is spaced the first distance from and does not intersect the second longitudinal axis, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on May 20, 2020 have been fully considered but they are not persuasive. 
Applicant argues that independent Claims 1 and 21 are thus allowable over Tsutsui and/or Huebinger, along or in combination with other references. Additionally, the corresponding dependent claims from Independent Claims 1 and 21, respectively, are also patentably distinct for analogous reasons and may also include additional features that render the claims patentable over the art of record because 1) "Huebinger's semiconductor device 100 depicted in FIGS. 10-12 has contacts 126A, 126B (including both liner 120 and conductive material 122 as disclosed by Huebinger at paragraphs [0043]-[0050]) that are aligned with and not offset from a central region of end region 112b (alleged "cathode"), as recited in amended Independent Claim 1"; and 2) Huebinger's contacts 126A and Huebinger's contacts 126B have the same dimensions, not the same widths and different lengths, as recited in Independent Claim 1".
1) The examiner is not using "126A" and/or "126B", instead "122 and an inner portion of 120 (when 120 comprises multiple layers (as disclosed in [0045], line 5))" is 
2) Broad limitations of claim do not require "a width" and "a length" to be "a maximum width" and "a maximum length", respectively. Therefore, the cathode contact width, the anode contact width, the cathode contact length, and the anode contact length can be arbitrarily chosen.
Therefore, Tsutsui and/or Huebinger, along or in combination with other references teach the claim limitations of independent claims 1 and 21. Additionally, the corresponding dependent claims from independent claims 1 and 21, respectively, are also unpatentably distinct for analogous reasons and may also include additional features that render the claims unpatentable over the art of record.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MEIYA LI/Primary Examiner, Art Unit 2811